Case 18-55697-lrc   Doc 162   Filed 02/22/19 Entered 02/22/19 14:19:45   Desc Main
                              Document      Page 1 of 6
Case 18-55697-lrc   Doc 162   Filed 02/22/19 Entered 02/22/19 14:19:45   Desc Main
                              Document      Page 2 of 6
Case 18-55697-lrc   Doc 162   Filed 02/22/19 Entered 02/22/19 14:19:45   Desc Main
                              Document      Page 3 of 6
Case 18-55697-lrc   Doc 162   Filed 02/22/19 Entered 02/22/19 14:19:45   Desc Main
                              Document      Page 4 of 6
Case 18-55697-lrc   Doc 162   Filed 02/22/19 Entered 02/22/19 14:19:45   Desc Main
                              Document      Page 5 of 6
Case 18-55697-lrc   Doc 162   Filed 02/22/19 Entered 02/22/19 14:19:45   Desc Main
                              Document      Page 6 of 6
